Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-19-00537-CR

                                         Donald Martin MOORE,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CR5878
                               Honorable Mark Luitjen, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: September 25, 2019

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2). This court

must dismiss this appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).
                                                                                   04-19-00537-CR


       On August 14, 2019, we notified Appellant that this appeal would be dismissed under Rule

25.2(d) unless an amended trial court certification showing that Appellant has the right of appeal

was made part of the appellate record by September 3, 2019. See TEX. R. APP. P. 25.2(d), 37.1;

see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d
174, 176 (Tex. App.—San Antonio 2003, no pet.). To date, no response has been filed.

       Absent an amended trial court certification showing that Appellant has the right of appeal,

Rule 25.2(d) requires this court to dismiss this appeal. See Dears, 154 S.W.3d at 613; Daniels,
110 S.W.3d at 176. Accordingly, this appeal is dismissed.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-